Title: [Notes of Debates in the Senate concerning unfinished business] 1790 Jan. 25. Monday.
From: Adams, John
To: 


       It was not the sense of either House, or of any member of either, that the Business pending at the Adjournment should be lost.
       Where is the Oeconomy of repeating the Expence of Time?
       Can this opinion be founded on the Law of Parliament? The King can prorogue the Parliament. But there is no such Power here.
       The Rule of Parliament that Business once acted on, and rejected shall not be brought on again, the same session, is a good Rule, but not applicable to this Case.
       Mr. Elsworth. In Legislative Assemblies, more to be apprehended from precipitation than from Delay.
      